Certiorari in which the record showed that a writ of fi.fa. had been issued on the judgment, but not that it had been returned by the constable, and that a second writ of fi. fa. and also a writ of venditioni exponas had afterward been issued upon it. The error assigned was the irregularity in issuing the secondfi. fa. before the first had been returned.
By the Court: That is fatal on the ground of irregularity, as the plaintiff under the circumstances should have first resorted to a writ of scire facias to enable the defendant to show, if he could, that the debt had been levied and collected on the first fi.fa. The second fi. fa. and venditioni exponas must therefore be set aside.